Justice ERICKSON,
concurring in part and dissenting in part:
I would affirm the court of appeals decision in Board of County Commissioners v. E-470 Public Highway Authority, 881 P.2d 412 (Colo.App.1994). I concur with the majority’s affirmance that the debt and revenue expenditures in this case that were approved by the voters prior to the effective date of Amendment 1 are not subject to the election requirements of Amendment 1. I also agree that John L. Nicholl has no standing to commence an action “in his individual capacity as an Arapahoe County Commissioner.” Maj. op. at 866. However, I do not agree that the repayment obligations undertaken by the E-470 Public Highway Authority (Authority) since the effective date of Amendment 1 are subject to its voter approval requirements. See maj. op. at 861. The court of appeals properly held that, because the Authority “is an ‘enterprise’ and not a ‘district,’ the ... Authority is not subject to the election provisions of Colo. Const. art. X, § 20 (Amendment [1]).” E-470 Public Highway Authority, 881 P.2d at 414-15.
The majority concludes that the Authority is not an enterprise because, “[t]he power to unilaterally impose taxes, with no direct relation to services provided, is inconsistent with the characteristics of a business as the term is commonly used.” Maj. op. at 869. I disagree with the majority because the Authority is a government-owned business and therefore an “enterprise” as the term is defined in Amendment 1. Accordingly, I would hold that, because the Authority is an enterprise, it is not subject to the election requirements of Amendment 1.
Amendment 1 requires voter approval for increases in taxes and spending and direct or indirect debt increases for those entities that constitute “districts.” Colo. Const, art. X, § 20(4). The term “district” is defined in Amendment 1 as “the state or any local government, excluding enterprises.” Id. § 20(2)(b). Amendment 1 defines an enterprise as “a government-owned business authorized to issue its own revenue bonds and receiving under 10% of annual revenue in grants from all Colorado state and local governments combined.” Id. § 20(2)(d).
The Public Highway Authority Law governs the creation and powers of the Authority. See §§ 43-4-501 to -522, 17 C.R.S. (1993). Pursuant to section 43 — 4-509, 17 C.R.S. (1993), the Authority is authorized to issue its own revenue bonds. At trial, evidence was introduced that over ninety percent of the Authority’s revenue comes from the collection of tolls and vehicle registration fees. Consequently, the Authority receives less than ten percent of its annual revenue in grants. Because the Authority may issue its own revenue bonds and receives less than ten percent of its annual revenue in grants, the remaining issue is whether the Authority constitutes a government-owned business.
I agree with the majority’s conclusion that the Authority is a government-owned entity. See maj. op. at 864. However, I disagree with the majority’s conclusion that the Authority is not a business for purposes of Amendment 1.
A
The term “business” has been defined in a number of ways by lexicographers and courts. Lindner Packing & Provision Co. v. Industrial Comm’n, 99 Colo. 143, 145, 60 P.2d 924, 925 (1936). Generally, “business” has been defined as an activity that is conducted in the pursuit of benefit, gain, or livelihood. See id. at 147, 60 P.2d at 926. When construed in statutes or in specific instruments, the meaning of “business” “has been held to depend upon the context, the facts of the particular case, the intention of *875the parties, or upon the purposes of the legislation.” 12A C.J.S. Business 464 (1980) (footnote omitted); see generally 5A Words and Phrases Business 601-02 (1968).
The Authority was created for the specific purpose of financing, constructing, operating, and maintaining the E-470 highway as a fee-for-service tollway. § 43 — 4—506(l)(d), (f), 17 C.R.S. (1993). The Authority generates revenue by collecting tolls directly from E-470 users and uses the revenue to finance and maintain the highway. By allowing access to the highway in exchange for user fees, the Authority is engaging in a business.
The Authority has the power to levy a sales or use tax, establish an employment tax, and create “a tax on the privilege of conducting any trade, business, occupation, or profession” to finance its activities. § 43-4-506(l)(i)-(n), 17 C.R.S. (1993). The sales or use tax may not “exceed four-tenths of one percent upon every transaction or other incident with respect to which a sales or use tax is levied by the state.” § 43-4-506(1)©. The employment tax and the tax on the privilege of conducting a trade or business may not exceed the rate of two dollars each month per person affected. The majority states that the Authority’s unilateral power to impose taxes is inconsistent with the typical characteristics of a business. Maj. op. at 869.
The majority fails to consider that the term “business” is modified by “government-owned.” Because the definition of “business” varies with the context, the meaning of the term “business” must not be analyzed in isolation, but must be determined in the context of the surrounding words. The fact that the Authority has the ability to raise revenue through taxes does not automatically disqualify the Authority from constituting a government-owned business.
The Authority is designed to be supported solely by toll revenues. Section 43-4-502(l)(d) provides:
It is the intention of the general assembly that a beltway developed pursuant to this part 5 shall ultimately be supported by tolls and that, therefore, it is the intention of the general assembly that revenue-raising powers other than tolls, granted by this part 5 to authorities ... shall be terminated at such time as the boards of the authorities determine that projected tolls will be sufficient to meet the authorities’ obligations to their bondholders and to operate and maintain such beltways....
The Authority is primarily a business because it provides a service for a fee and is designed to be self-supporting. The Authority’s ability to tax, which it has not yet exercised, is incidental to its primary function of operating a fee-for-service tollway.
B
The majority states that the purpose of the restriction requiring an enterprise to receive less than ten percent of its annual revenue from state and local governments is to distinguish an enterprise from a governmental unit. Maj. op. at 869. If an entity has the power to impose taxes on the same transactions that are taxable by state and local governments, the ten percent restriction is unnecessary, according to the majority, because an enterprise could independently raise revenue by taxing the same sources. Id.
The purpose of the ten percent restriction cannot be to distinguish an enterprise from a governmental unit because an enterprise is, by definition, a “government-owned business.” Colo. Const, art. X, § 20(2)(d). The ten percent restriction must be read in conjunction with the requirement that an entity have the authority to issue its own revenue bonds and be a government-owned business in order to constitute an enterprise. See id. Read in conjunction, the purpose of these requirements is to exempt a government-owned, but independent business from Amendment 1. Although government-owned, an enterprise has the autonomy to issue its own revenue bonds, and is not reliant on government grants to function.
The Authority operates as a fee-for-service business, receives more than ninety percent of its revenues from tolls and vehicle registration fees, and is designed to be self-supporting. The fact that the Authority may also levy taxes does not undermine its independence or the ten percent requirement. *876The Authority’s ability to levy taxes is separate from the requirement that it receive less than ten percent of its revenue from state and local governments and does not preclude the Authority from constituting an enterprise that is exempt from Amendment 1.
Accordingly, I would hold that the Authority constitutes an enterprise for purposes of Amendment 1, and is not subject to the election requirements of Amendment 1.
KIRSHBAUM, J., joins in this concurrence and dissent.